

115 HR 7200 IH: Wildfires and Hurricanes Indemnity Program Extension Act of 2018
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7200IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend indemnity for wildfires and hurricanes, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wildfires and Hurricanes Indemnity Program Extension Act of 2018. 2.ExtensionTitle I of subdivision 1 of division B of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary—
 (1)by striking December 31, 2019 and inserting December 31, 2020; (2)by inserting Florence, Michael, after Maria,; and
 (3)by inserting or 2018 after occurring in calendar year 2017. 